Citation Nr: 0428455	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  03-02 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals, fracture, right middle finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
February 1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, that granted entitlement to service connection 
for a right middle finger disability and evaluated this 
condition at 0 percent disabling, effective March 25, 2002.  
The veteran perfected a timely appeal of this determination 
to the Board.

In August 2003, the Board remanded the case to the RO in 
order to schedule the veteran for a hearing to be conducted 
before a Veteran's Law Judge (formerly known as a member of 
the Board) at the local regional office.  The RO scheduled 
the hearing for October 2003.  Two weeks prior to the 
hearing, the RO sent a letter to the veteran informing him of 
the time and place of the hearing.  This letter was returned 
to the RO as undeliverable two days before the hearing date.  
The next day the RO contacted the veteran's representative 
and ascertained that the veteran was incarcerated.  The RO 
then cancelled the hearing.  In light of the Board's decision 
in this case, however, granting the maximum evaluation 
available for the veteran's service-connected right middle 
finger disability, the Board finds that another remand to 
schedule the veteran for a hearing is unnecessary and that 
the veteran is not prejudiced by the Board's review of this 
claim on the basis of the current record.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

In August 2003, the veteran submitted additional evidence 
that was accompanied by a waiver of RO consideration.  This 
evidence will be considered by the Board in adjudicating this 
appeal.

The appeal regarding the evaluation of the veteran's right 
middle finger disability involves an original claim.  The 
Board has therefore framed this issue as shown on the title 
page.  See Fenderson v. West, 12 Vet. App. 119 (1999).  


FINDINGS OF FACT

1.  Neither the former criteria for rating ankylosis or 
limitation of motion of the digits of the hand, in effect 
when the veteran filed his claim for service connection, nor 
the revised criteria, which became effective August 26, 2002, 
are more favorable to the veteran's claim.

2.  The evaluation of the veteran's right middle finger 
reflects a disability picture consistent with ankylosis, and 
the disability is productive of severe pain on use and loss 
of grip strength, reflecting functional impairment, which is 
comparable to extremely unfavorable ankylosis.


CONCLUSION OF LAW

1.  The criteria for a 10 percent rating for the veteran's 
right ring finger disability have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5154, 5226, 5229 (2002, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in a letter dated in March 2002, 
provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  Specifically, 
the veteran was furnished notice of the types of evidence 
needed in order to substantiate his claim of service 
connection, as well as the types of evidence VA would assist 
him in obtaining.  The veteran was informed of his 
responsibility to identify, or submit directly to VA medical 
evidence that shows a current disability, evidence of a 
disease or injury in service, and medical evidence of a link 
between his current disability and service.  The veteran was 
also informed that this evidence could consist of medical 
records or medical opinions.  Moreover, the RO specifically 
requested that the veteran send information describing 
additional evidence or the evidence itself to the RO.  
Because service connection has since been established for the 
veteran's claim, 38 U.S.C. § 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the veteran's claim of entitlement to an initial 
compensable rating for his condition.  VAOPGCPREC 8-2003 
(2003). 

As for the duty to assist, the record consists of the service 
medical records, post-service medical evidence, including a 
VA examination report, and statements submitted by the 
veteran and his representative in support of his claim.  As 
the veteran has not identified any additional evidence and as 
there is otherwise no outstanding evidence to obtain, the 
Board finds that the duty to assist has been fulfilled.  
38 U.S.C.A. § 5103A.

Further, in this decision, in light of the amputation rule 
set forth in 38 C.F.R. § 4.68, for which a maximum evaluation 
of 10 percent for the veteran's disability of the long middle 
finger is available, and the Board's determination that the 
veteran's right middle finger injury warrants a 10 percent 
rating, the veteran is not prejudiced by the Board's review 
of this claim on the basis of the current record.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 20.1304(c) (2000).  The Board will therefore proceed with 
the consideration of this case.

II.  Entitlement to an initial compensable evaluation for 
residuals, fracture, right middle finger.

Disability ratings are determined by comparing the present 
symptomatology with criteria set forth in VA's Schedule for 
Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.   
The entire history of the disability is reviewed when making 
a disability rating.  38 C.F.R. 4.1.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

Where, as here, the veteran has expressed dissatisfaction 
with the initial rating of his disability, VA must assess the 
level of disability from the date of initial grant of service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  Fenderson v. West, 12 Vet. App. at 
126;

Further, when evaluating musculoskeletal disabilities, VA may 
consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Effective August 26, 2002, VA amended the rating schedule for 
evaluating ankylosis and limitation of motion of the digits 
of the hand.  See 67 Fed. Reg. 48785 (Jul. 26, 2002); now 
codified at 38 C.F.R. § 4.71a.  Where laws or regulations 
change after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran applies, 
absent Congressional or Secretarial intent to the contrary.  
See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas, 1 Vet. 
App. at 312-13.  

In addition, the General Counsel of VA has held that where a 
law or regulation changes during the pendency of a claim for 
a higher rating, the Board must first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).

The veteran's right middle finger disability is currently 
rated as zero percent disabling under Diagnostic Code 5226.  
Under both the former and revised criteria a maximum 10 
percent evaluation is available where there is either 
favorable or unfavorable ankylosis of the middle finger.  
Under the former criteria, the note to this section requires 
that extremely unfavorable ankylosis be treated as amputation 
under Diagnostic Codes 5152 through 5156.  Under the revised 
criteria, the note to this section requires consideration of 
whether evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  

Under the former criteria, Ankylosis is considered to be 
favorable when the ankylosis does not prevent flexion of the 
tip of the finger within two inches of the median transverse 
fold of the palm.  It is unfavorable if it precludes such 
motion.  Ankylosis is considered to be extremely unfavorable, 
and rated as amputation, when all of the joints of the finger 
are in extension or in extreme flexion, or when there is 
rotation or angulation of the bones.  

Under the revised criteria, Ankylosis is considered favorable 
if the metacarpophalangeal or proximal interphalangeal is 
ankylosed and there is a gap of two inches or less between 
the fingertips and the proximal transverse crease of the 
palm, with the fingers flexed to the extent possible.  
Ankylosis will be considered unfavorable if (i) the 
metacarpophalangeal or proximal interphalangeal is ankylosed 
and there is a gap of more than two inches between the 
fingertips and the proximal transverse crease of the palm, 
with the fingers flexed to the extent possible, or (ii) both 
the metacarpophalangeal or proximal interphalangeal joints of 
a digit are ankylosed, even if each joint is individually 
fixed in a favorable position.  Finally, ankylosis will be 
rated as amputation without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto, if both the 
metacarpophalangeal or proximal interphalangeal joints of a 
digit are ankylosed, and either is in extension or full 
flexion, or there is rotation or angulation of a bone.

Under both the former and revised criteria, Diagnostic Code 
5154 provides that a 10 percent evaluation for amputation of 
the middle finger is warranted if the point of amputation is 
at the proximal interphalangeal joint or proximal thereto, 
without metacarpal resection.  A 20 percent evaluation 
requires that the amputation involve metacarpal resection 
with more than one-half of the bone lost.

The veteran's disability may also be evaluated under 
Diagnostic Code 5229, added to the rating criteria effective 
August 26, 2002, which provides for a maximum 10 percent 
rating for limitation of motion of the long finger, with a 
gap of one inch (2.5 cm.) or more between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees.

The findings of the May 2002 VA examination reveal that the 
veteran's right hand was deformed in appearance, with dark 
thickened skin over the knuckles of the right hand.  The 
examiner found that that the veteran kept the right hand in a 
deformed splayed position and also found that there was 
exquisite tenderness on palpation of any area of the middle 
finger and that the pain continued into the upper part of the 
hand, as well as the index and ring fingers.  The examiner 
also found that, although there was no swelling of the 
joints, the veteran had great difficulty with motion in the 
right hand.  The veteran was not able to exert more than 2 of 
5 pressure on each finger against resistance, and was able to 
approximate fingers, finger to thumb with great difficulty, 
but was not able to hold against resistance.  The veteran was 
able to pick up a quarter with great difficulty, but could 
not hold a cup of coffee.  The veteran could not make a fist, 
and could sign his name only with great difficulty.  The 
examiner found that the veteran was able to supine and 
pronate his hand only with great difficulty because of the 
pain.  The examiner further noted that the veteran complained 
of excruciating pain, swelling and redness in his finger up 
to 80 percent of the time, and the he uses 600 - 800 mg of 
Motrin twice a day to help with the pain.  The veteran stated 
that he does not use the hand because of the exquisite pain 
and that due to the pain he has not been able to work since 
he left the army.

Based on the foregoing, the Board finds that the veteran's 
disability picture more nearly approximates a 10 percent 
evaluation under either the former or the revised rating 
criteria in Diagnostic Code 5226, and that therefore an 
increase to the maximum 10 percent evaluation for the 
veteran's right middle finger disability is warranted.  The 
VA examiner's evaluation of the veteran's finger reflects a 
disability picture consistent with ankylosis of the right 
middle digit, and under either the former or revised 
Diagnostic Code 5226, favorable or unfavorable ankylosis 
warrants a 10 percent disability rating.  Here, the Board 
notes that the veteran's disability could also be evaluated 
under revised Diagnostic Code 5229, limitation of motion.  
Diagnostic Code 5229, however, also provides for a maximum 
evaluation of 10 percent.  An evaluation of the veteran's 
condition under this section, therefore, would not assist the 
veteran in obtaining a rating higher than 10 percent.  

In addition to the foregoing, in light of the examiner's 
findings and the veteran's complaints reported at the May 
2002 VA examination, there is considerable objective and 
subjective evidence of substantial functional loss due to 
pain weakness, fatigability, and pain on movement of a joint.  
The evidence therefore establishes that the disability is 
more severe than is contemplated in the criteria for a non-
compensable rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  On this 
basis as well, the Board finds that a 10 percent rating is 
warranted.

And the Board also finds that the veteran's impairment of the 
right middle finger is comparable to the loss of use of that 
digit.  The disability is productive of severe pain on use 
and loss of grip strength, reflecting functional impairment, 
which the Board finds to be comparable to extremely 
unfavorable ankylosis, and therefore ratable under the former 
and revised criteria as an amputation under Diagnostic Code 
5154.  As noted previously, Diagnostic Code 5154 provides a 
maximum 20 percent rating for amputation of the middle 
finger, but only if the amputation involves metacarpal 
resection with more than one-half of the bone lost.  A 10 
percent evaluation is given if the point of amputation is at 
the proximal interphalangeal joint or proximal thereto, 
without metacarpal resection.  Under the revised criteria, 
ankylosis will be rated as amputation without metacarpal 
resection, therefore warranting only a 10 percent evaluation 
for the veteran's condition.  And under the former criteria, 
no involvement of the metacarpal is established by the 
evidence of record.  Therefore, a 10 percent evaluation under 
Diagnostic Code 5154 is also warranted under the former 
criteria.  The maximum available to the veteran under 
Diagnostic Code 5154, therefore, is a 10 percent evaluation.  
And in this regard, the Board notes that 38 C.F.R. § 4.68, 
the amputation rule, prohibits the assignment of an 
evaluation greater than 10 percent for the veteran's 
disability.

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating," as 
addressed by the Court in Fenderson, would be in order.  The 
Board finds that the 10 percent evaluation reflects the 
highest degree of impairment shown since March 25, 2002, the 
effective date of the grant of service connection.  As such, 
the 10 percent evaluation should be effective since that 
time.  Therefore, there is no basis for staged rating in the 
present case

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that there is no 
showing that the disability under consideration has resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  In addition, there 
is no showing that the veteran's disability has necessitated 
frequent, or indeed any, periods of hospitalization, or that 
the disability has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence such factors, the Board finds that the 
criteria for submission for assignment of assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the applicable criteria governing the payment of 
monetary benefits, a 10 percent evaluation for residual, 
fracture, right middle finger is granted.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



